                                                              Case 1:18-cr-00114-DAD-BAM Document 50 Filed 01/27/21 Page 1 of 2


                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    ELIAS MUHAMMAD
                                                          6

                                                          7

                                                         8                            IN THE UNITED STATES DISTRICT COURT
                                                          9                                 EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                     Case Nos. 1:18-cr-00114-DAD-BAM
                                                                                                                       1:20-cr-00112-NONE-SKO
                                                         12                   Plaintiff ,
                     2300 TULARE STREET, SUITE 115




                                                                                                             STIPULATION AND ORDER
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13            v.                                    REGARDING SENTENCING
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    ELIAS MUHAMMAD,
                                                         15                   Defendant.
                                                         16

                                                         17                                          STIPULATION
                                                         18           Defendant Elias Muhammad, by his counsel of record Michael McKneely, the
                                                         19   United States of America through its counsel of record, and United States Probation
                                                         20   Officers Tony Vue and Adrian Garcia hereby stipulate as follows:
                                                         21           1.     By previous order these matters were set for sentencing on February 5,
                                                         22   2021.
                                                         23           2.     By this stipulation, initiated by the defense in, the parties stipulate the
                                                         24   sentencing in these matters may be continued to March 19, 2021, to allow the probation
                                                         25   department to consider Mr. Muhammad’s informal objections to the Draft PSR.
                                                         26           IT IS SO STIPULATED
                                                         27   ////
                                                         28   ////

                                                                Stipulation And Order Regarding Sentencing                                                 -1-
                                                              Case 1:18-cr-00114-DAD-BAM Document 50 Filed 01/27/21 Page 2 of 2


                                                          1

                                                          2    DATED: January 25, 2021                       MICHAEL McKNEELY,
                                                                                                             CRIMINAL DEFENSE ATTORNEY
                                                          3

                                                          4

                                                          5                                                  By: s/ Michael McKneely
                                                                                                                 Michael McKneely
                                                          6                                                      Attorney for Steven Jones

                                                          7

                                                         8     DATED: January 27, 2021                       McGREGOR W. SCOTT
                                                                                                             United States Attorney
                                                          9

                                                         10                                                  By: s/Laurel Montoya (by authorization)
                                                                                                                 LAUREL MONTOYA
                                                         11                                                      Assistant United States Attorney

                                                         12
                     2300 TULARE STREET, SUITE 115




                                                              Dated: January 27, 2021                              s/ Tony Vue (by authorization)
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                                                                                    Tony Vue, Probation Officer
                                                         14

                                                         15
                                                              Dated: _January 25, 2021                             s/ Adrian Garcia (by authorization)
                                                         16
                                                                                                                    Adrian Garcia, Probation Officer
                                                         17

                                                         18

                                                         19
                                                         20

                                                         21                                    FINDINGS AND ORDER
                                                         22          Based upon the stipulation and representations of the parties, the Court orders
                                                         23   these sentencings be continued until March 19, 2021.
                                                         24
                                                              IT IS SO ORDERED.
                                                         25

                                                         26      Dated:     January 27, 2021
                                                                                                                UNITED STATES DISTRICT JUDGE
                                                         27

                                                         28


                                                                Stipulation And Order Regarding Sentencing                                               -2-
